*14ORDER DENYING MOTION FOR IMMEDIATE REVIEW OF APPEAL PROCEDURE UNDER ADMINISTRATIVE LAW JUDGE ACT
On November 19, 2001, petitioner petitioned this court for judicial review of the decision of the Administrative Law Judge (“ALJ”) in the proceeding ALJ (PRNS) No. 001-01. On the same date, petitioner moved for immediate review of the ALJ’s interpretation of the appeal procedure under the Administrative Law Judge Act, A.S.C.A. §§ 4.6001-.0608, and the parties stipulated for a hearing on this issue.
We deny without prejudice the request for an early hearing on the procedural issue to pursue the issue when and if we proceed with the petition for judicial review. The process on petitioner’s motion for reconsideration or new trial, pursuant to T.C.R.C.P. 59 and A.S.C.A. § 4.0607(b), pending before the ALJ should be completed first, and then, if the motion is denied and upon petitioner’s request, we will proceed with the petition for judicial review.
For the parties’ guidance, upon petitioner’s request to proceed with the petition for judicial review following any denial of the pending motion for reconsideration or new trial, the entire record of the administrative proceeding, including transcripts of hearings, shall be filed within 30 days of petitioner’s request to proceed. The parties shall then file briefs in accordance with A.C.R. 31.
It is so ordered.